Citation Nr: 0200404	
Decision Date: 01/11/02    Archive Date: 01/16/02

DOCKET NO.  99-21 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for recurrent 
dislocation, right knee, with patellectomy, postoperative, 
and degenerative joint disease, currently evaluated at 30 
percent.

2.  Entitlement to an increased evaluation for left knee, 
postoperative, with degenerative joint disease, currently 
evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO).


REMAND

The veteran believes that his bilateral knee disabilities are 
more disabling than currently evaluated.  The record shows 
that the veteran was initially granted service connection for 
his right and left knee disabilities in a May 1972 rating 
decision.  In that decision and in later rating decisions, 
the right knee was assigned a 10 percent evaluation effective 
from March 1972, a 20 percent evaluation effective from July 
1976, and a 30 percent evaluation effective from December 
1976.  The left knee was assigned a 10 percent evaluation 
effective from March 1972 and a 20 percent evaluation 
effective from April 1999. 

In relation to the present appeal, a VA examination was 
performed in June 1999 and the veteran submitted letters from 
Wilfred Lundblad, M.D. dated August 1999 and Lonnie 
Litchfield, M.D. dated October 1999.  An additional VA 
examination was performed in April 2000 for the purpose of 
evaluating the veteran's claimed low back disability.  
Therefore, although the examination contained some objective 
findings related to the knees, it was not a comprehensive 
examination of the veteran's service-connected bilateral knee 
disabilities.

At his hearing before the Board in October 2001, the veteran 
testified that his knees had worsened since the last VA 
examination.  He reported that he had received treatment at 
the Wewoka Indian Health Clinic since 1990 and that he saw 
Dr. Lundblad on a regular basis.  The veteran's 
representative requested a current VA examination due to the 
fact that the last examination was performed in June 1999.  
The veteran's representative also requested consideration of 
the assignment of separate disability evaluations for 
arthritis of both knees.

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, effective November 9, 2000, was 
signed into law, and regulations to implement the provisions 
of the new law were also passed, generally effective as of 
the same date.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This law 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged. 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
veteran and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.

Based upon the above findings and the passage of the Veterans 
Claims Assistance Act, the Board finds that this matter must 
be remanded to the RO for additional development.  
Specifically, the record does not contain a current VA 
examination or the veteran's treatment records from Wewoka 
Indian Health Clinic.  Therefore, the RO should obtain all 
relevant treatment records and provide the veteran with a 
comprehensive orthopedic examination to determine the current 
level of impairment due to his bilateral knee disabilities.


Accordingly, this matter is remanded to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment for his knees, and that he 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA medical 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder.  The RO should 
document all reasonable efforts to obtain 
such records.

2.  Thereafter, the RO should schedule 
the veteran for an orthopedic examination 
of his service-connected knees.  The 
examiner must be provided with copies of 
all pertinent records in the veteran's 
claims file or, in the alternative, the 
claims file.  The examiner is requested 
to review all pertinent records in the 
claims file, including the treatment 
records of all private and VA physicians.  
Any and all evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  All clinical 
findings and subjective complaints should 
be reported in detail.  The examiner is 
requested to offer an opinion as to the 
nature, severity, and manifestations of 
the veteran's bilateral knee 
disabilities.  The examiner's findings 
should address the presence of functional 
loss due to pain on use as required by 
DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

3.  The RO should review the claims file 
and undertake any other necessary action 
to comply with the new assistance to the 
veteran requirements under the Veterans 
Claims Assistance Act of 2000, 38 
U.S.C.A. § 5103A (West Supp. 2001).

4.  Following the completion of the 
foregoing, the RO should again review the 
case and prepare a rating decision that 
adjudicates the issues of entitlement to 
increased evaluations for the bilateral 
knee disabilities.  If the benefits 
sought on appeal remain denied, the RO 
should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes); see also M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.


The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


